Citation Nr: 0843851	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-03 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Entitlement to service connection for dry eyes, also 
claimed as loss of lacrimal glands.

3.  Entitlement to service connection for keloid scar with 
prior history of pseudofolliculitis barbae, and papules.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to June 
1984, and from January 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

An April 2006 statement from the veteran's representative 
noted that the veteran also sought service connection for 
myalgia.  This new claim is referred back to the RO for 
initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in May 2005, 
June 2005, and July 2005.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
March 2006.


The Board notes that on his VA Form 9, Substantive Appeal, 
and on an attached paper, both received in January 2006, the 
veteran requested a Board hearing to be held at the RO 
(either a video conference hearing or a Travel Board hearing) 
as well as a RO hearing with a Decision Review Officer (DRO).  

A review of the claims file shows that in March 2006 the 
veteran and his representative requested an informal 
conference rather than a formal RO hearing.  A note in the 
claims file about that informal conference concluded with the 
sentence: "The veteran and his representative indicated that 
he wants a BVA hearing."  A report of contact dated the same 
date as the informal conference noted that the service 
representative told the DRO that the veteran still desired a 
video conference Board hearing.  A deferred rating decision 
also dated the same day noted that the veteran indicated that 
he now wanted a Board hearing (preferably a video hearing).  
In a June 2006 signed statement, the veteran noted that he 
had already requested a Board hearing.  There is no 
indication in the record that the veteran has ever withdrawn 
his request for a Board hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  Therefore, additional action is 
required in this case.  Since the RO schedules 
videoconference hearings and Travel Board hearings, a remand 
of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Board hearing with a Veterans Law Judge at 
the RO, either a video conference hearing 
or a Travel Board hearing, whichever his 
preference, as soon as it may be feasible.  
The RO should notify the veteran of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008), and should associate a copy of 
such notice with the claims file.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




